MEMORANDUM **
Jose Manuel Melchor Velazquez, Monica Esqueda Pena, and their son Irvin Mel-chor Esqueda, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s decision denying their applications for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the agency’s continuous physical presence determination. Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir.2004). We deny the petition for review.
Substantial evidence supports the agency’s determination that petitioners did not meet their burden to establish continuous physical presence where they failed to provide adequate supporting documentation attesting to their presence in the United States prior to 1992. See 8 U.S.C. § 1229b(b)(l)(A); cf. Lopez-Alvarado, 381 F.3d at 854.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.